Citation Nr: 0104774	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left foot plantar 
fasciitis.

2.  Entitlement to service connection for dyspepsia with 
gastroesophageal reflux disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active duty from March 1977 to March 1997.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in a September 1999 rating 
decision.  The veteran appealed that decision.  She and her 
husband presented testimony during a videoconference hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board) in February 2000.  In doing so, she waived 
her right to an in-person hearing before a member of the 
Board.


FINDINGS OF FACT

1.  The evidence shows that the veteran's left foot plantar 
fasciitis had its onset in service.  

2.  The evidence shows that the veteran's dyspepsia with 
gastroesophageal reflux disease had its onset in service.  


CONCLUSIONS OF LAW

1.  Left foot plantar fasciitis was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (2000).  

2.  Dyspepsia with gastroesophageal reflux disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for left foot plantar 
fasciitis and for dyspepsia with gastroesophageal reflux 
disease.  In the interest of clarity, law and regulations 
pertinent to the claims will be provided first, followed by 
separate factual backgrounds and analyses of the claims.  

Pertinent law and regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

Service connection may also be granted for a disability, 
notwithstanding the lack of a diagnosis of such disability in 
service, if the evidence demonstrates that there is a 
connection between military service and the current 
disability.  38 C.F.R. § 3.303(d) (1999); see also Cosman v. 
Principi, 3 Vet. App. 505, 505 (1992).

Duty to assist

The Veterans Claims Assistance Act of 2000 [VCAA] provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

With respect to each issue on appeal, the Board concludes 
that VA's statutory duty to assist the veteran in the 
development of her claim has been satisfied.  There is ample 
medical and other evidence of record.  The veteran and her 
representative have not point to any evidence which may be 
relevant to either claim which has not been associated with 
the claims folder.  The veteran and her representative have 
been accorded the opportunity to present evidence and 
argument in support of her claim, to include providing her 
own personal testimony at the videoconference hearing chaired 
by the undersigned.  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Entitlement to service connection for left foot plantar 
fasciitis.  

Factual background

Service medical records

On evaluation in August 1988, the veteran complained of pain 
in her left foot and clinically she had a bluish 
discoloration over her 5th metatarsal.  X-rays were normal. 

On evaluation in September 1988, the veteran complained of 
intermittent throbbing pain in her left foot for two months.  
She was observed by orthopedics to have an exquisitely tender 
one centimeter mobile mass on the lateral aspect of her 5th 
metatarsophalangeal joint of her left foot.  The veteran had 
the mass removed from the lateral aspect of her left 5th 
metatarsophalangeal joint in November 1988.  It was assessed 
as hematoma, nerve cyst, and AV fistula.

A January 1995 X-ray report indicates that the veteran's left 
foot was X-rayed because she was stepped on by a horse.  
There was soft tissue swelling in the dorsal forefoot area.  

A July 1995 service medical record indicates that the veteran 
complained of right foot pain and was assessed as having 
plantar fasciitis.

A July 1996 X-ray report indicates that the veteran's left 
foot was X-rayed because she had complained of bilateral 
diffuse foot pain, and radiographically, there were tiny 
spurs extending from the plantar aspect of the calcaneus.  

On podiatry evaluation in August 1996 for complaints of 
bilateral aching foot pain for months, the veteran reported 
that the pain would be after extended standing or walking for 
a couple of hours.  She pointed to the balls of her feet 
plantarly.  Clinically, she was nontender and had a normal 
examination.  X-rays were normal.  The assessment was foot 
pain due to extended standing.  

Post-service evidence

In her initial claim for VA benefits (VA Form 21-526) in 
April 1997, the veteran indicated that she was using arch 
supports for falling arches which she had had from 1996 to 
the present.  

On evaluation in July 1997, the veteran was receiving follow 
up treatment for bilateral plantar fasciitis and was using 
inserts.  Clinically, she was tender to palpation of the 
plantar fascia bilaterally at the calcaneal insertion.  The 
assessment was plantar fasciitis.  Nocturnal posterior 
splints and stretching were to be added.  

On VA examination in July 1998, the veteran reported that she 
had onset of chronic bilateral foot pain four years 
beforehand, with the pain being in the heels and forefeet.  

On VA examination in August 1998, the veteran was found to 
have pain over her plantar fascia bilaterally, and over the 
origin of her plantar fascia bilaterally at the calcanea.  
She had no evidence of Morton's neuromas.  Bilateral plantar 
fasciitis was diagnosed.  

Bilateral plantar fasciitis of the heels and arches was 
assessed on VA evaluation in September 1998 and plantar 
fasciitis was assessed in October 1998, when the veteran had 
pain with palpation at the plantar fascia and medial tubercle 
of the calcaneus.  Bilateral plantar fasciitis was also 
assessed in April 1999.  

In October 1999, the veteran's private podiatrist indicated 
that veteran currently had bilateral plantar fasciitis, and 
that he had reviewed her service medical records, and that 
after having done so, he felt that the pain in her feet was 
related to her military service.  


Analysis

In this case, there is evidence of in-service incurrence, as 
reflected by the service medical records dating from August 
1988 to August 1996 showing treatment for left foot symptoms.  
Moreover, there is competent medical evidence of record of 
current left foot plantar fasciitis.  Continued 
symptomatology since service has been identified.   See 
38 C.F.R. § .303 (b) (1999); Hampton v. Gober, 10 Vet. App. 
481 (1997); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The evidence shows that the veteran's left foot plantar 
fasciitis disability had its onset in service.  The veteran 
had essentially the same complaints and clinical findings in 
service as she did after service.  Since shortly after 
service, those complaints and clinical findings have been 
diagnosed as left foot plantar fasciitis.  Moreover, in 
October 1999, the veteran's private physician, who reviewed 
the veteran's service medical records, essentially felt that 
they reflected left foot plantar fasciitis.  There is no 
medical evidence of record refuting this, and in fact, the 
medical evidence of record supports this proposition.  

In summary, after having carefully reviewed the evidence of 
record, the Board concludes that the veteran had left foot 
symptoms in service which were diagnosed shortly after 
service as plantar fasciitis.  The claim of entitlement to 
service connection for left foot plantar fasciitis is 
accordingly granted.    

Entitlement to service connection for dyspepsia with 
gastroesophageal reflux disease

Factual background

Service medical records

An August 1979 service medical record shows that the veteran 
had gastroenteritis.  
A May 1981 service medical record indicates that the veteran 
complained of severe upper abdominal cramping for one week.  
A July 1985 service medical record shows that the veteran had 
gastroenteritis.  

A November 1991 service medical record indicates that the 
veteran complained of upper abdominal pain which was worse 
with eating.  Clinically, she had tenderness in the 
epigastrium.  The assessment was rule out peptic ulcer 
disease.  A service upper gastrointestinal series was normal 
in November 1991.

A service gastroenterology consultation was obtained in 
February 1992.  The veteran was noted to be on Zantac and 
antacids, and to complain of daily postprandial epigastric 
discomfort with regurgitation.  After examination, the 
assessment was non-ulcer dyspepsia.  Gastroesophageal reflux 
disease was listed as a differential diagnosis.   Another 
February 1992 service medical record indicates that non-ulcer 
dyspepsia was assessed. 

A March 1992 service duodenal biopsy report notes that the 
veteran had a history of dyspepsia which was refractory to 
conservative therapy, and that microscopically, biopsies 
revealed slightly increased fibrosity of the antral mucosa 
and chronic minimal inflammation of the gastric mucosa.  An 
esophagogastroduodenoscopy in March 1992 was normal.  
  
Post-service evidence 

As noted in the Introduction, the veteran left the service in 
March 1997.  On evaluation in July 1997, the veteran was on 
Zantac twice a day, and she was assessed as having had 
unsuccessful treatment with antacids for gastroesophageal 
reflux disease but was having a good response to Zantac.  

On VA examination in July 1998, the veteran was on Zantac and 
Pepcid for reflux symptoms.  She stated that her heartburn 
had started in 1987 when she had experienced both nausea and 
vomiting, and that she had been on medication ever since 
then.  She had had endoscopic procedures, with no active 
ulcer or gastritis being demonstrated.  She stated that the 
Pepcid helped with the nausea.  She was taking less 
medication now for the heartburn than she had in 1995.  
However, lately she had been taking increased quantities to 
control the symptoms.  Her last procedure for heartburn was 
done in 1990.  She gave no history of upper gastrointestinal 
bleeding and she denied any difficulty with swallowing.  The 
diagnosis was dyspepsia with no ulcers noted on upper 
gastrointestinal series.  

On VA evaluation in October 1998, the veteran complained of 
pain in her epigastrium.  She reported that she had had an 
upper gastrointestinal series in 1998 as well as an 
esophagogastroduodenoscopy at a naval hospital, and that she 
was on Tagamet.  Clinically, she had tenderness and guarding 
in her epigastrium.  Later that month, an upper 
gastrointestinal series which was ordered was normal.  Again 
later that month, she was tender in the epigastrium.  

On VA evaluation in November 1998, gastroesophageal reflux 
disease was assessed.  

During the veteran's videoconference hearing in February 
2000, she testified that she had had an endoscopy at a naval 
hospital in 1992 and that she was told at that time that it 
was possible that she had an ulcer.  She was prescribed 
Zantac and Tagamet while on active duty.  

Analysis

There is competent evidence that the veteran currently has 
dyspepsia and gastroesophageal reflux disease.  The veteran's 
service medical records indicate that she had symptoms 
consistent with dyspepsia and gastroesophageal reflux disease 
symptoms in service.  The evidence shows that the veteran had 
an extensive work-up in service for upper gastrointestinal 
complaints, which were assessed as non-ulcer dyspepsia by a 
gastroenterologist in 1992.  The gastroenterologist who 
assessed non-ulcer dyspepsia in 1992 was also considering the 
possibility that the veteran had gastroesophageal reflux 
disease.  These assessment were confirmed after service.  
Dyspepsia was identified on VA examination in July 1998, and 
gastroesophageal reflux disease was assessed in November 
1998.  

There has been continuity of symptomatology since service, as 
reflected by the  medical record in July 1997, a few months 
after the veteran left service, and by subsequent medical 
records, all of which are reflective of ongoing 
gastrointestinal difficulties.  See 38 C.F.R. § 3.303(b) 
(2000); see also Savage, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for dyspepsia with 
gastroesophageal reflux disease should be granted.

ORDER

Entitlement to service connection for left foot plantar 
fasciitis is granted.  

Entitlement to service connection for dyspepsia with 
gastroesophageal reflux disease is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeal

 


